Citation Nr: 1828260	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease, dilated cardiomyopathy, status post myocardial infarction, hypertension, status post coronary artery bypass graft, mitral valve regurgitation, status post mitral valve annuloplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1957 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for coronary artery disease, dilated cardiomyopathy, status post myocardial infarction, hypertension, status post coronary artery bypass graft, mitral valve regurgitation, status post mitral valve annuloplasty.

The appellant testified before the undersigned Veterans Law Judge at an April 2015 hearing at the RO in San Antonio, Texas.  A hearing transcript has been associated with the claims file and reviewed.

The appeal was previously before the Board in July 2015 and April 2016.  At those times, the claim was remanded for additional development.  The Board finds there has been substantial compliance with its latest remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand), aff'd, 287 F.3d 1377 (2002).  Specifically, in furtherance of the Board's April 2016 remand instructions, an addendum opinion was obtained regarding the relationship between the diagnoses of heart disease and his premature ventricular contractions (PVCs).  The claim was then readjudicated in September 2016.

The Board obtained two additional VA medical opinions in February 2017 and August 2017.  For each opinion, the appellant was given sixty days to review the medical opinion and submit any additional evidence or argument.  No response was received from the appellant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The weight of the competent and probative evidence is against a finding that the Veteran's current heart disabilities are related to his active service.  38 U.S.C. §§ 1101, 1110, 1131, 1112-13, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include coronary artery disease, dilated cardiomyopathy, status post myocardial infarction, hypertension, status post coronary artery bypass graft, mitral valve regurgitation, status post mitral valve annuloplasty have not been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to service connection for a heart disability.  After reviewing the pertinent evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding that the Veteran's current heart disabilities are related to his active service.  Thus, the Board denies the claim.  The reasons and bases for this decision will be explained below.

I.  Duty to Notify and Assist the Veteran

The Board has considered the issue on appeal and decided on the matter based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties with respect that issue.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal.

II.  Service Connection

A.  General Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the appellant credible, as the statements provided by the appellant are detailed and consistent.

B.  Analysis

The evidence shows that the Veteran has current coronary artery disease, mitral regurgitation, ischemic cardiomyopathy, and left bundle branch block.  11/21/2017, Correspondence (Medical Opinion VISN 15); 02/21/2017, Correspondence (Medical Opinion).  Therefore, the first element of Shedden, a current disability, has been satisfied.

The Veteran's service treatment records reflect that he had premature ventricular contractions (PVCs) during service, but no evidence of hypertension, coronary artery disease, or valvular heart disease.  E.g., 06/05/2006, STR.  The Board finds that the weight of the probative, competent evidence is against finding a causal relationship between the Veteran's heart disabilities and his service, to include his PVCs.

With respect to his coronary artery disease, mitral regurgitation, and ischemic cardiomyopathy, in February 2017 a cardiologist opined that it is not least as likely as not (50 percent or greater probability) that any diagnosed heart disability is due to the PVCs diagnosed during active military service.  02/21/2017, Correspondence (Medical Opinion).  In explaining his conclusion, the clinician noted that although PVCs have been observed in association with coronary artery disease and valvular disease, they have never been directly implicated in causing coronary artery disease or valve disease.  Id.  He indicated that although a very high burden of PVCs have been implicated as a cause of heart failure, there are frequently alternative explanations, and that in the present case it is significantly more likely that the Veteran's heart failure was the result of coronary artery disease linked to factors such as his age, family history, and heavy tobacco use.  Id.  Indeed, following a VA examination conducted in August 2015, the VA examiner cited the Veteran's heavy smoking (chronic, sixty years) as the more likely cause of his current heart disabilities.  08/14/2015, C&P Exam (negative nexus opinion).  Thus, the August 2015 examiner concluded (in an accompanying addendum) that it is less likely than not Veteran's heart disabilities are related to service, to include PVCs.  05/17/2016, C&P Exam.

With respect to his left bundle branch block, in August 2017 a cardiologist opined that it is not at least as likely as not that the left bundle branch block is due to the PVCs diagnosed during the military service nor is it otherwise related to his active military service.  11/21/2017, Correspondence (Medical Opinion VISN 15).  The cardiologist explained that the Veteran's conduction abnormality was not present at the time of his military service or reenlistment, and that it occurred many decades afterward.  Id.  He reasoned that in this case, the left bundle branch block is most likely related to his advanced age and lifetime smoking history.  Id.  Furthermore, he indicated that PVCs do not affect the electrical system of the heart in the way left bundle branch blocks do.

The Board acknowledges the Veteran's contention that his current heart conditions are related to the PVCs noted during military service.  However, as a layperson he lacks the medical expertise to address the complex question of causation in this case.  Jandreau, 492 F.3d at 1377.  As such, the Board finds his opinion at to etiology is not competent and lacks weight.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, VA examiners' and cardiologists' opinions, as reflected in August 2015 (and in a May 2016 addendum), February 2017, and August 2017 are deemed the most probative evidence of record.  See 38 C.F.R. § 3.102.  The Board notes the Veteran's heart disabilities.  However, without a nexus to service, service connection for the Veteran's heart disabilities is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a heart disability, to include coronary artery disease, dilated cardiomyopathy, status post myocardial infarction, hypertension, status post coronary artery bypass graft, mitral valve regurgitation, status post mitral valve annuloplasty is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


